DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yoojin Jung on 2/12/2021.
The application has been amended as follows:

5.	(Cancelled)  

6.	(Currently Amended)  The computer-implemented method of claim [[5]] 4, further comprising:
transmitting, via a network, the estimated insurance claim to a mobile device of an owner of the insured asset for their review and approval of the estimated insurance claim; and
receiving, via a network, approval of or modification to the estimated insurance claim from the owner of the insured asset


Allowable Subject Matter

7.	Claims 1-4, 6-20 are allowed.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ELDA G MILEF/Primary Examiner, Art Unit 3694